DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yi Yu on 05/12/2022.

The application has been amended as follows: 
1. (Currently Amended) A device for delivering a sleep apnea related implant to a location proximate to a genioglossus muscle, the device comprising:
an implant retainer configured to releaseably hold an implant configured for implantation adjacent to [[a]] the genioglossus muscle and maintain the implant in a fixation location relative to target tissue beneath skin in a region between a neck and a chin of a subject during an implantation procedure;
an implant activator configured to cause modulation of at least one nerve in the subject's body during the implantation procedure;
a power source associated with the implant activator;
a first suture guide portion disposed on a first side of the implant retainer and configured to guide a suture needle through a first portion of [[a]] the genioglossus muscle during the implantation procedure; and
a second suture guide portion disposed on a second side of the implant retainer opposite the first side and configured to guide the suture needle through a second portion of [[a]] the genioglossus muscle after the suture needle exits the first suture guide portion.
2. (Currently Amended) The device of claim 1, wherein the implant retainer includes an implant holder and a handle connected to the implant holder, and wherein the first and second suture guide portions are associated with the implant holder.
4. (Currently Amended) The device of claim 1, wherein the implant is configured to assume an arc shape relative to the implant retainer, wherein the first suture guide portion is positioned on the implant retainer in a location providing access to a first suture hole on the implant proximate to a first end of the arc shape, wherein the second suture guide portion is positioned on the implant retainer in a location providing access to a second suture hole on the implant proximate to a second end of the arc shape, and wherein the first suture guide portion is configured to direct the suture needle toward the second suture guide portion.
11. (Currently Amended) A delivery system comprising:
a pair of jaws configured to releaseably hold an implant unit and maintain the implant unit in a fixation location relative to target tissue in a subject's body during an implantation procedure;
an implant activator configured to cause modulation of at least one nerve in the subject's body during the implantation procedure;
a handle disposed on a proximal end of the pair of jaws; and
a locking mechanism configured to maintain [[the]] a spacing of the jaws;
wherein the pair of jaws includes a first suture guide portion disposed on a first jaw of the pair of jaws, the first suture guide portion configured to guide a suture needle during the implantation procedure, and a second suture guide portion disposed on a second jaw of the pair of jaws,
the second suture guide portion configured to receive and guide the suture needle after the suture needle exits the first suture guide portion.
13. (Currently Amended) The delivery system of claim 11, wherein the locking mechanism includes a ratchet mechanism configured to maintain [[a]] the spacing of the jaws.
14. (Currently Amended) The delivery system of claim 11, wherein the implant unit is configured to assume an arc shape relative to the pair of jaws, wherein the first suture guide portion is positioned on the pair of jaws in a location providing access to a first suture hole on the implant unit proximate to a first end of the arc shape, wherein the second suture guide portion is positioned on the pair of jaws in a location providing access to a second suture hole on the implant unit proximate to a second end of the arc shape, and wherein the first suture guide portion is configured to direct the suture needle toward the second suture guide portion.

Reasons for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, 
a device for delivering a sleep apnea related implant to a location proximate to a genioglossus muscle including an implant activator configured to cause modulation of at least one nerve in the subject’s body during the implantation procedure and a power source associated with the implant activator, as recited in claim 1, 
a delivery system comprising an implant activator configured to cause modulation of at least one nerve in the subject’s body during the implantation procedure and a locking mechanism configured to maintain a spacing of the jaws, as recited in claim 11, or
a delivery system having an implant activator configured to cause modulation of at least one nerve in the subject’s body during the implantation procedure and a power source associated with the implant activator, as recited in claim 20.

The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2010/0241142 (Akyuz) which teaches a related delivery system but fails to teach an implant activator as claimed. As discussed above, Akyuz does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Akyuz, alone or in combination, to include the claimed implant activator.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771